DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/03/2018 has been considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (US Patent Publication Number 2014/0204334 A1) in view of Howell (US Patent Number 7,677,723 B2) and in further view of Blum (US Patent Publication Number 2013/0250233 A1)
Stoll, teaches as claimed in claim 1, an eyeglass frame comprising: a front portion for holding two lenses (17); an assembly for attaching to a signal pod (22); side arms (14) connected to the front portion; a nose assembly (16) connected to the front portion and having nose contacts for supporting the front portion on a user's nose wherein the nose contact is electrically connected to the signal pod (.para. [0019])); an adjustable ear piece (.para. [0022])) connected to each of the side arms (14) and having head contacts in contact with a user's head and ears (See Figure 1 bio sensors in the nose engager and at the end of the temple piece) , wherein the head contacts are electrically connected to the side arms (14) and the signal pod (22) (.para. [0019], Stoll fails to teach the adjustable earpiece being formable or malleable to conform to the user's head and ears. In a related endeavor, Howell teaches an eyeglass frame comprising an adjustable earpiece being formable or malleable to conform to the user's head and ears, the adjustable ear piece has a formable component that is conductive or coated in conductive material and has an internal malleable metal piece that can bend or reshape to conform the ear piece to various head and ear shapes (Column 8, lines 23-25).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the eyeglasses, as taught by Stoll, with the adjustable earpiece as taught by Howell, for the purpose of providing a way to accommodate people with different size ears and/or heads (Column 8, lines 24-25).
Stoll and Howell fails to teach an the adjustable ear piece has a formable component that is conductive or coated in conductive material and has an internal malleable metal piece that can 
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the eyeglasses, as taught by Stoll and Howell, with the adjustable earpiece as taught by Blum, for the purpose of providing a connective element that can be routed from the electronics (.para. [0006]).
Stoll, teaches as claimed in claim 5, an adjustable ear piece (40) for an eyeglass frame, the adjustable ear piece connecting to each of the a side arms (14) of an eyeglass frame and having head contacts in contact with a user's head and ears (See Figure 1 bio sensors in the nose engager and at the end of the temple piece), wherein the head contacts are electrically connected to the side arms (14) and to a signal pod (22), Stoll fails to teach the adjustable earpiece being formable or malleable to conform to the user's head and ears. In a related endeavor, Howell teaches an eyeglass frame comprising an adjustable earpiece being formable or malleable to conform to the user's head and ears (Column 8, lines 23-25).

Stoll fails to teach as claimed in claim 6, wherein the adjustable earpiece has a formable component that is conductive or coated in conductive material and an internal malleable metal piece that can bend or reshape. In a related endeavor, Howell teaches wherein the adjustable earpiece has a formable component that is conductive or coated in conductive material and an internal malleable metal piece that can bend or reshape (Column 8, lines 43-46).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the eyeglasses, as taught by Stoll and Howell, with the adjustable earpiece as taught by Howell, for the purpose of providing a way to accommodate people with different size ears and/or heads (Column 8, lines 24-25).
Stoll and Howell fails to teach an the adjustable ear piece has a formable component that is conductive or coated in conductive material and has an internal malleable metal piece that can bend or reshape to conform the ear piece to various head and ear shapes; and wherein said formable component of the adjustable ear piece is made of a rubber or elastomeric material which is either electrically conductive or is coated in an electrically conductive material, thereby providing consistent electrical connection between the user’s head and the formable component of the ear piece.  In a related endeavor, Blum teaches (See Figures 3 and 4) the adjustable ear piece has a formable component (402) that is conductive or coated in conductive material and has an internal malleable metal piece that can bend or reshape to conform the ear piece to various head and ear shapes; and wherein said formable component (402) of the adjustable ear piece is 
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the eyeglasses, as taught by Stoll and Howell, with the adjustable earpiece as taught by Blum, for the purpose of providing connective element can be routed from the electronics (.para. [0006]).

Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (US Patent Publication Number 2014/0204334 A1) in view of Howell (US Patent Number 7,677,723 B2) and in further view of Blum (US Patent Publication Number 2013/0250233 A1) as applied to independent claims 1 and 5 above, and further in view of Aimone (US Patent Publication Number 2016/0367189 A1).
Stoll and Howell fail to teach, as claimed in claim 3, wherein the adjustable earpiece comprises silver coated foam electrodes. In a related endeavor, Aimone teaches wherein the adjustable earpiece comprises silver coated foam electrodes (.para. [0069]).
 It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the eyeglasses, as taught by Stoll and Howell, with the adjustable earpiece as taught by Aimone, for the purpose of providing way for the DRL and REF electrodes to make a good contact (.para.[0070]).
Stoll and Howell fail to teach, as claimed in claim 7, wherein the adjustable earpiece comprises silver coated foam electrodes. In a related endeavor, Aimone teaches wherein the adjustable ear piece comprises silver coated foam electrodes (.para. [0069]).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stoll (US Patent Publication Number 2014/0204334 A1) in view of Howell (US Patent Number 7,677,723 B2) and in further view of Blum (US Patent Publication Number 2013/0250233 A1)  as applied to independent claim 1 above, and further in view of Iurilli (US Patent Publication Number 2015/0131048 A1).
Stoll and Howell fail to teach, as claimed in claim 4, further comprising flex PCB portion (See Figures 1-4) and a hinge pivotally connecting the side arms to the front portion. In a related endeavor, Iurilli teaches a flex PCB portion (6) and a hinge pivotally (4) connecting the side arms (2) to the front portion (1) to move the side arms between an open position and a closed position, the flex PCB portion (6) foldable when the side arms move between the open position and the closed position (.para. [0064] and [0065]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the eyeglasses, as taught by Stoll and Howell, with the flex PCB portion, as taught by Iurilli, for the purpose of allowing all the electric and/or electronic elements to be connected to the batteries (provided in the arm) by a single printed circuit (.para. [0012]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOURNEY F SUMLAR/Examiner, Art Unit 2872
22 March 2021                                                                                                                                                                                                        

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872